Case 2:17-md-02789-CCC-MF Document 568 Filed 04/17/20 Page 1 of 3 PageID: 20525



                         IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY
                                   NEWARK DIVISION


  IN RE: PROTON-PUMP INHIBITOR                                    2:17-md-2789 (CCC)(MF)
  PRODUCTS LIABILITY LITIGATION                                         (MDL 2789)
  (NO. II)

  This Document Relates to: ALL ACTIONS                         APRIL 22, 2020
                                                      TELEPHONIC STATUS CONFERENCE
                                                         JOINT STATUS REPORT AND
                                                            PROPOSED AGENDA



        The parties hereby submit their Joint Status Report and Proposed Agenda in advance of the

 April 22, 2020 Telephonic Status Conference.

   I.   STATUS REPORT

        At the time of this filing, approximately 13,919 potentially related actions with 13,950

 plaintiffs are pending in federal court.

        Currently, approximately 85 state court actions/plaintiffs are pending in the Delaware

 Superior Court, New Castle County, before Judge Eric M. Davis, 68 state court actions/plaintiffs

 are pending in the Circuit Court of Cook County, Illinois before Judge Brendan A. O’ Brien, 47

 state court actions/plaintiffs are pending in a multicounty litigation ("MCL") in New Jersey state
 court in Atlantic County before Judge John C. Porto, and 22 actions/plaintiffs are pending in the

 Court of       Common     Pleas, Hamilton County, Ohio before Judge Sylvia Hendon.


  II.   PROPOSED AGENDA                 FOR     APRIL       22,    2020   TELEPHONIC       STATUS
        CONFERENCE

        The Parties have met and conferred and propose the following Agenda:

                Update on Bellwether Trial Pool and Strike Process and Bellwether-specific issues:

                        Plaintiff-specific deficiencies;

                        Updating Defense Fact Sheets in accordance with CMO 22 and DFS
                         Deferral Agreements between the parties;
Case 2:17-md-02789-CCC-MF Document 568 Filed 04/17/20 Page 2 of 3 PageID: 20526



               Tolling Motions to Dismiss

                      March 10, 2020 Order to Show Cause (Dkt. 562)
                           Dismissal of 67 Cases Without Response
                           Order on Plaintiff J. Weese Response to OTSC (Dkt. 562, 566, 567)

                      Proposed Orders to Show Cause for No POU and/or POI
                           7 Carey, Danis & Lowe Plaintiffs (submitted by consent on April 9,
                              2020 for entry)
                           Meet/confer on 275 Weitz & Luxenberg Plaintiffs

               Proposed Case Management Order No. 9A (Resolution of "No PFS Cases");

               Unopposed Motions to Withdraw;

               Volume/Viability of 2020 Complaints

               PSC's Motion to Quash Non-Party Discovery Request [Dkt. Nos. 520, 534, 542,

                and 549];

               Effectuation of Dismissal of Novartis entities;

               Update on Discovery;

                      Update on Deposition Scheduling;

                      PSC’s Proposed Order for Remote Depositions;

                      Status of Deposition Scheduling of Foreign Former AstraZeneca
                       Employees Residing in Sweden;

                      PSC’s Third Request for Production of Documents; and

               PSC’s Open Motions to Challenge Privilege Claims [Dkt. Nos. 388 and 433].

  III.   TELEPHONIC MONITORING OF THE CASE MANAGEMENT CONFERENCE

        For those counsel that wish to monitor the conference telephonically, the dial-in
 information is as follows:

 Participant (listen only mode) dial-in info:

 877-830-3587
 Participant Automated CID: 774635

                                                 2
Case 2:17-md-02789-CCC-MF Document 568 Filed 04/17/20 Page 3 of 3 PageID: 20527



 Conference ID/Program Title: PPIMDL

 Note that the status conference is scheduled to begin at 11:00 a.m. eastern.

 Dated: April 17, 2020




                                                  3
